         Case 6:20-cv-00465-ADA Document 61 Filed 03/17/21 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


WSOU INVESTMENTS LLC,                            §
           Plaintiff                             §
                                                 §       W-20-CV-00454-ADA
-v-                                              §       W-20-CV-00461-ADA
                                                 §       W-20-CV-00465-ADA
MICROSOFT CORPORATION,                           §
           Defendant                             §
                                                 §


                            CLAIM CONSTRUCTION ORDER

       The Court held a Markman hearing on March 11, 2021. During that hearing, the Court

provided its final constructions for all terms except for “packet loss rate.” After reviewing the

parties’ supplemental briefs regarding “packet loss rate,” the Court now enters its final claim

constructions.



SIGNED this 17th day of March, 2021.




                                     ALAN D ALBRIGHT
                                     UNITED STATES DISTRICT JUDGE
                           Case 6:20-cv-00465-ADA Document 61 Filed 03/17/21 Page 2 of 6




            Term                      Plaintiff’s Proposed             Defendants’ Proposed       Court’s Final Construction
                                          Construction                      Construction
“active node(s)”                  “node(s) in an active state of   “node(s) that carry out the   “node(s) in an active state of
                                  AAA functionality”               AAA functions for the network AAA functionality”
(’702 Patent, Claim 1)                                             by employing their respective
                                                                   user databases”
[Proposed by Plaintiff]

“monitoring the active nodes    Plain and ordinary meaning         “two active nodes monitoring   Plain-and-ordinary meaning
to determine if one of the                                         one another to detect if one
active nodes gets disconnected                                     becomes disconnected from
from the network”, “said active                                    the network”
nodes monitoring one another
to detect if an active node
becomes disconnected from
the network”, and “monitoring
the active nodes to detect if
one becomes disconnected
from the network”

(’702 Patent, Claims 1, 11, 18)

[Proposed by Defendant]

“each of said nodes having a      Plain and ordinary meaning       “each of said nodes            Preamble is limiting except for
user database”                                                     maintaining its own user       the phrase “A method of
                                                                   database”                      operating a wireless
(’702 Patent, Claim 18)                                                                           communication network.”
                                                                                                  Plain-and-ordinary meaning.
[Proposed by Defendant]
                           Case 6:20-cv-00465-ADA Document 61 Filed 03/17/21 Page 3 of 6




            Term                       Plaintiff’s Proposed         Defendants’ Proposed    Court’s Final Construction
                                           Construction                  Construction
“activating the AAA               Plain and ordinary meaning;   Indefinite                 Not indefinite. Plain-and-
functions of the active nodes”    not indefinite                                           ordinary meaning.

(’702 Patent, Claim 1)

[Proposed by Defendant]

“logging changes to the user      Plain and ordinary meaning;   Indefinite                 Indefinite.
databases for the active nodes    not indefinite
thereby updating the same to
reflect changes in information
contained therein” and
“wherein each of the active
nodes logs changes to its user
database thereby updating the
same to reflect changes in
information contained therein”

(’702 Patent, Claims 9, 13, 18)

[Proposed by Defendant]
                             Case 6:20-cv-00465-ADA Document 61 Filed 03/17/21 Page 4 of 6




            Term                       Plaintiff’s Proposed        Defendants’ Proposed           Court’s Final Construction
                                          Construction                  Construction
“selecting two or more            Plain and ordinary meaning   “selecting two or more            Plain-and-ordinary meaning.
parameters of a network” and                                   different types of parameters
“measuring and/or calculating                                  of a network / measuring
at two or more times values of                                 and/or calculating at two or
the network parameters”                                        more times values of the two
                                                               or more different types of
(’160 Patent, Claim 1)                                         network parameters”

[Proposed by Defendant]

“network parameter”               Plain and ordinary meaning   “measurable service level         Plain-and-ordinary meaning
                                                               specifications from which         wherein the plain-and-ordinary
(’160 Patent, Claims 1, 3)                                     service indicator values can be   meaning includes, but is not
                                                               determined”                       limited to, parameters such as
[Proposed by Defendant]                                                                          “packet losses; time-delays
                                                                                                 between packets; jitter or
                                                                                                 stability; band width:
                                                                                                 bandwidth stability; and the
                                                                                                 directionality of the
                                                                                                 communication.”
                          Case 6:20-cv-00465-ADA Document 61 Filed 03/17/21 Page 5 of 6




            Term                     Plaintiff’s Proposed        Defendants’ Proposed           Court’s Final Construction
                                        Construction                   Construction
“determining at two or more     Plain and ordinary meaning   “computing [at two or more        Plain-and-ordinary meaning.
times the value of a service                                 times the value of a service
indicator”, “determining a                                   indicator / a trend of the
trend of the indicator”, and                                 indicator / a time of the service
“determining as a function of                                indicator crossing a defined
the trend of the indicator”                                  threshold] using the [measured
                                                             and/or calculated parameter
(’160 Patent, Claim 1)                                       values / determined indicator
                                                             values / trend of the indicator]”
[Proposed by Defendant]

“service indicator”             Plain and ordinary meaning   “an indicator of the quality of a Plain-and-ordinary meaning
                                                             network service distinct from     wherein the plain-and-ordinary
(’160 Patent, Claim 1)                                       the network parameters”           meaning is “an indicator of the
                                                                                               quality of a network service”
[Proposed by Defendant]

“determining as a function of   Plain and ordinary meaning   “determining as a function of    Plain and ordinary meaning
the trend of the indicator a                                 the trend of the service
time of the service indicator                                indicator the time remaining
crossing a defined threshold”                                for the indicator crossing a
                                                             defined threshold”
(’160 Patent, Claim 1)

[Proposed by Defendant]
                             Case 6:20-cv-00465-ADA Document 61 Filed 03/17/21 Page 6 of 6




            Term                       Plaintiff’s Proposed             Defendants’ Proposed            Court’s Final Construction
                                          Construction                        Construction
“network that branches,           Plain and ordinary meaning        refers to a tree network          Plain-and-ordinary meaning
downstream of the collection
point”

(’902 Patent, Claims 1, 6)

[Proposed by Defendant]

“packet loss rate”                “the fraction of packets that are “the fraction of packets that are “the fraction of packets that are
                                  lost over a suitable time         lost over a suitable time-        lost over a suitable time-
(’902 Patent, Claims 1, 6)        interval”                         averaging interval”               averaging interval wherein the
                                                                                                      ‘time-averaging interval’ is an
[Proposed by Plaintiff]                                                                               interval of time over which an
                                                                                                      average is taken”
